DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/12/2021.
Claim(s) 1-20, 22-29, 31-42 has/have been cancelled.
Claims(s) 43-50 has/have been added. 
Claims(s) 21, 30, 43-50 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 6/17/2021, with respect to the rejection of claims 21, 23-24, 26-30, 32-33 and 35-38 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection has been withdrawn.

Claim Objections
Claim 30’s are objected to because of the following informalities:  claim 30 is noted as cancelled and as not cancelled.  For the purposes of furthering prosecution, claim 30 is considered as not cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 30, 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. US 20180279369 in view of Kishida et al., “User-Oriented QoS Control Method Based on CSMA/CA for IEEE802.11 Wireless LAN System”, February 2013, IEICE Trans. Commun., Vol. E96-B, No. 2 and in further view of Akiyama et al. US 20060120339.

As to claim 21:
Xing et al. discloses:
A communication method, comprising:
receiving, by a station from an access point a beacon frame or..., wherein the beacon frame or ...comprise a first value of a timer:
(“An AP sends a Trigger frame with a receiving address as a broadcast address, wherein the frame carries station identifiers of STA1-STA4, and requests the STA1-STA4 to perform an uplink data transmission. Taking the STA1 as an example, the receiving process thereof is as follows and as shown in FIG. 7.”; Xing et al.; 0171)
(“After checking the NAV timer not updated by the Duration of the Trigger and determining whether the channel is busy or idle, the process also includes: if the tinier indicates that the channel is idle, then the NAV timer is updated by using the Duration value of the Trigger (707, 710); and if the timer indicates that the channel is busy, then the value of the current NAV timer is compared with the Duration value of the Trigger frame, if the Duration value is greater than the value of the NAV tinier (712), then the value of the NAV timer is updated by using the value of the Trigger frame (713). Else, setting of channel duration of the MU-RTS is ignored and NAV is maintained (714).”; Xing et al.; 0174)

“AP” maps to “access point”,	“STA1-STA4” maps to “station”,
“sends...broadcast...frame” maps to “beacon frame”, where performing “broadcast” is considered as analogous to performing “beacon”
“NAV timer is updated by using the Duration value of the Trigger”/”Trigger frame with a receiving address as a broadcast address” maps to “first value of a timer”, where “Duration value” maps to “first value”, “NAV timer” maps to “timer”

if the station receives, from the access point, a trigger frame that carries information about an uplink transmission resource before the timer reaches 0,
(“the STA1 detects that the Trigger frame includes the identifier thereof and uplink transmission resources distributed to itself, and requests itself to send an uplink data frame to respond to the Trigger frame (702, 703).”; Xing et al.; 0172)
(where
“sends a Trigger frame” maps to “receives...trigger frame”, where FIG. 7 is considered as being performed more than one time or being performed a plurality of times and “Trigger frame” maps to “trigger frame”, “sends” maps to “receives”,
“Trigger frame includes the identifier thereof and uplink transmission resources distributed to itself, and requests itself to send an uplink data frame to respond to the Trigger frame” maps to “trigger frame that carries information about an uplink transmission resource”, where “uplink transmission resources” maps to “carries information about an uplink transmission resource”,
“Is NAV equal to 0?”/”N”/step 705/FIG. 7 maps to “before the timer reaches 0”,

sending, by the station to the access point, uplink transmission data according to the trigger frame; and
(where
“The channel is idle and send uplink data at a designated resource”/step 709/FIG. 7 maps to “sending, by the station to the access point, uplink transmission data according to the trigger frame;”/“the STA1 detects that the Trigger frame includes the identifier thereof and uplink transmission resources distributed to itself, and requests itself to send an uplink data frame to respond to the Trigger frame (702, 703).” where “send” maps to “sending”, “uplink data” maps to “uplink transmission data”, “at a designated resource”/”uplink transmission resources” maps to “according to the trigger frame”

when receiving the trigger frame, resetting, by the station, the timer based on a second value that is specified by the access point; and
(where
“After checking the NAV timer not updated by the Duration of the Trigger and determining whether the channel is busy or idle, the process also includes: if the tinier indicates that the channel is idle, then the NAV timer is updated by “when receiving the trigger frame, resetting, by the station, the timer based on a second value that is specified by the access point;”, where “Duration value of the Trigger frame” maps to “second value”, “if...Duration value...greater” maps to “based on a second value”, “updated” maps to “resetting”, “NAV timer” maps to “timer”

if the station has not received a trigger frame from the access point before the timer reaches 0, accessing, by the station, a channel in a contention access manner that is based on CSMA/CA.
(“The NAV timer of the STA5 is updated by the Duration of the MU-RTS sent by the AP, then the STA5 continuously detects channels within the time T. and determines that the MU-RTS fails to acquire the TXOP, and the STA5 contends for an access wireless channel, which is specifically as follows.
[0185] The STA5 suspends and saves the existing contention deferral procedure, and enables a new deferral procedure for contending for the TXOP failed to be acquired by the MU-RTS, and a specialized contention parameter may be used in the new deferral procedure, for instance, a specialized contention window value. At this moment, both STA5 and STA7 contend for resources. Assuming that the contention deferral of the STA5 is successful, then the 
[0186] When the end time indicated by the Duration carried in the MU-RTS expires, i.e., when the NAV updated by the MU-RTS expires, the STA5 restores the originally suspended and saved deferral contend procedure, and performs channel contention access.”; Xing et al.; 0184-0186)
(“The contention process is consistent with the current contention process of wifi, which is a CSMA (Carrier Sense Multiple Access) mechanism.”; Xing et al.; 0128)
(where
“When the end time indicated by the Duration carried in the MU-RTS expires, i.e., when the NAV updated by the MU-RTS expires, the STA5 restores the originally suspended and saved deferral contend procedure”/”At this moment, both STA5 and STA7 contend for resources”/FIG. 9 maps to “if the station has not received a trigger frame from the access point before the timer reaches 0”, where FIG. 9 does not illustrate a “trigger frame” being received during the time “T” nor the timer “NAV” which maps to “if the station has not received a trigger frame from the access point before the timer reaches 0”, where “both STA5 and STA7 content for resources” occurs prior to “NAV...expires” which maps to “before the timer reaches 0”, 
“accessing, by the station, a channel in a contention access manner that is based on CSMA/CA”, where “contend”/”contends for an access wireless channel” maps to “accessing...a channel in a contention access manner”, “contention process...is a CSMA” maps to “is based on CSMA/CA” and where before and after the NAV timer expires, the STA may perform contention/CSMA/CA communication with the AP.

Xing et al. teaches a STA receiving a broadcast wireless frame trigger from an AP, where the broadcast wireless frame trigger is considered as being communicated a plurality of times, where the broadcast wireless frame trigger includes a duration value which is used to update a NAV timer and where the broadcast wireless frame trigger includes resource information so the STA can communicate data to the AP

Xing et al. as described above does not explicitly teach:
a response frame
the response frame
refraining from using a contention access manner that is based on carrier sense multiple access with collision avoidance (CSMA/CA);


refraining from using a contention access manner that is based on carrier sense multiple access with collision avoidance (CSMA/CA);
(“Although these polling-based control methods achieve good performance and QoS control, we focus on contention based methods such as the DCF because of the inherent problem with complete polling mechanisms. This is because if there are many DCF STAs, these polling-based control methods have difficulty with flexible operation when trying to coexist with DCF STAs because those polling methods utilize the Network Allocation Vector (NAV) and the NAV prohibits any transmission of DCF STAs. In the PCF, DCF STAs cannot transmit any data frame unless this NAV period (contention free period: CFP) ends.”; Kishida et al.; p.420, right col., 3rd para.)
(“DCF employs carrier sense multiple access with collision avoidance (CSMA/CA).”; Kishida et al.; p.419, left col., 1.Introduction)
(where
“the NAV prohibits any transmission of DCF STAs. In the PCF, DCF STAs cannot transmit any data frame unless this NAV period (contention free period: CFP) ends./”DCF employs...CSMA/CA” maps to “refraining from using a contention access manner that is based on carrier sense multiple access with collision avoidance (CSMA/CA)”, where “prohibits” maps to “refraining”, “DCF”/“CSMA/CA” maps to “CSMA/CA”



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prohibit capability of Kishida et al. into Xing et al. By modifying the communication capability of Xing et al. to include the prohibit as taught by the communication capability as taught by Kishida et al., the benefits of improved network efficiency (Xing et al.; 0078) with improved system throughput (Kishida et al.; p.410, Summary) are achieved.

However, Akiyama et al. further teaches an ACK/Duration/NAV capability which includes:
a response frame
the response frame
(“Now, at the other stations STA2, STA4 and STA5 not involved in the current transmission of the frames, their NAV timers decreasing from the Duration value set in Data5 reach "0" at the timing of the end of transmission of the frame ACK6. However, they are further loaded with the Duration value set in the frame ACK6 to continue to decrement.”; Akiyama et al.; 0071)
(where
“ACK6” maps to “response frame”,
“NAV timers” maps to “timer”
“first value”
“they are further loaded” is considered as referencing “NAV timers”

Akiyama et al. teaches communicating a duration value via an ACK, where the duration value is used to update a NAV timer.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the ACK/Duration/NAV capability of Akiyama et al. into Xing et al. By modifying the communication capability of Xing et al. to include the ACK/Duration/NAV capability as taught by the communication capability of Kishida et al., the benefits of improved QoS (Akiyama et al.; 0028) are achieved.

As to claim 30:
Xing et al. discloses:
A communication apparatus, comprising: 
a receiver: 
a transmitter:
at least one processor: and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the apparatus to:
receive, through the receiver, from an access point a beacon frame ..., wherein the beacon frame or ... comprises a first value of a timer:
(“An AP sends a Trigger frame with a receiving address as a broadcast address, wherein the frame carries station identifiers of STA1-STA4, and requests the STA1-STA4 to perform an uplink data transmission. Taking the STA1 as an example, the receiving process thereof is as follows and as shown in FIG. 7.”; Xing et al.; 0171)
(“After checking the NAV timer not updated by the Duration of the Trigger and determining whether the channel is busy or idle, the process also includes: if the tinier indicates that the channel is idle, then the NAV timer is updated by using the Duration value of the Trigger (707, 710); and if the timer indicates that the channel is busy, then the value of the current NAV timer is compared with the Duration value of the Trigger frame, if the Duration value is greater than the value of the NAV tinier (712), then the value of the NAV timer is updated by using the value of the Trigger frame (713). Else, setting of channel duration of the MU-RTS is ignored and NAV is maintained (714).”; Xing et al.; 0174)
(where
“a receiver, a transmitter, at least one processor: and one or more memories” are considered as required for operation,
“AP” maps to “access point”,	“STA1-STA4” maps to “communication apparatus”,
“sends...broadcast...frame” maps to “beacon frame”, where performing “broadcast” is considered as analogous to performing “beacon”
“first value of a timer”, where “Duration value” maps to “first value”, “NAV timer” maps to “timer”

if the apparatus receives, from the access point, a trigger frame that carries information about an uplink transmission resource before the timer reaches 0,
(“the STA1 detects that the Trigger frame includes the identifier thereof and uplink transmission resources distributed to itself, and requests itself to send an uplink data frame to respond to the Trigger frame (702, 703).”; Xing et al.; 0172)
(where
“sends a Trigger frame” maps to “receives...trigger frame”, where FIG. 7 is considered as being performed more than one time or being performed a plurality of times and “Trigger frame” maps to “trigger frame”, “sends” maps to “receives”,
“Trigger frame includes the identifier thereof and uplink transmission resources distributed to itself, and requests itself to send an uplink data frame to respond to the Trigger frame” maps to “trigger frame that carries information about an uplink transmission resource”, where “uplink transmission resources” maps to “carries information about an uplink transmission resource”,
“Is NAV equal to 0?”/”N”/step 705/FIG. 7 maps to “before the timer reaches 0”,

send, through the transmitter, to the access point, uplink transmission data according to the trigger frame; and
 (where
“The channel is idle and send uplink data at a designated resource”/step 709/FIG. 7 maps to “sending, by the station to the access point, uplink transmission data according to the trigger frame;”/“the STA1 detects that the Trigger frame includes the identifier thereof and uplink transmission resources distributed to itself, and requests itself to send an uplink data frame to respond to the Trigger frame (702, 703).” where “send” maps to “sending”, “uplink data” maps to “uplink transmission data”, “at a designated resource”/”uplink transmission resources” maps to “according to the trigger frame”

when receiving the trigger frame, reset the timer based on a second value that is specified by the access point; and
 (where
“After checking the NAV timer not updated by the Duration of the Trigger and determining whether the channel is busy or idle, the process also includes: if the tinier indicates that the channel is idle, then the NAV timer is updated by using the Duration value of the Trigger (707, 710); and if the timer indicates that the channel is busy, then the value of the current NAV timer is compared with the Duration value of the Trigger frame, if the Duration value is greater than the value of the NAV tinier (712), then the value of the NAV timer is updated by using the value of the Trigger frame (713)” maps to “when receiving the trigger frame, resetting, by the station, the timer based on a second value that is specified by the access point;”, where “Duration value of the Trigger frame” maps to “second value”, “if...Duration value...greater” maps to “based on a second value”, “updated” maps to “resetting”, “NAV timer” maps to “timer”

if the apparatus has not received, from the access point a trigger frame from the access point before the timer reaches 0, access a channel in a contention access manner that is based on CSMA/CA. 
(“The NAV timer of the STA5 is updated by the Duration of the MU-RTS sent by the AP, then the STA5 continuously detects channels within the time T. and determines that the MU-RTS fails to acquire the TXOP, and the STA5 contends for an access wireless channel, which is specifically as follows.
[0185] The STA5 suspends and saves the existing contention deferral procedure, and enables a new deferral procedure for contending for the TXOP failed to be acquired by the MU-RTS, and a specialized contention parameter may be used in the new deferral procedure, for instance, a specialized contention window value. At this moment, both STA5 and STA7 contend for resources. Assuming that the contention deferral of the STA5 is successful, then the transmission opportunity contended for by the STA5 is within the NAV updated by the Duration carried in the MU-RTS, and even though the STA5 and the STA7 repeatedly contend for channels within the failed transmission opportunity, it is also needed to ensure that the transmission opportunity contended for is within the NAV updated by the Duration carried in the MU-RTS.

(“The contention process is consistent with the current contention process of wifi, which is a CSMA (Carrier Sense Multiple Access) mechanism.”; Xing et al.; 0128)
(where
“When the end time indicated by the Duration carried in the MU-RTS expires, i.e., when the NAV updated by the MU-RTS expires, the STA5 restores the originally suspended and saved deferral contend procedure”/”At this moment, both STA5 and STA7 contend for resources”/FIG. 9 maps to “if the station has not received a trigger frame from the access point before the timer reaches 0”, where FIG. 9 does not illustrate a “trigger frame” being received during the time “T” nor the timer “NAV” which maps to “if the station has not received a trigger frame from the access point before the timer reaches 0”, where “both STA5 and STA7 content for resources” occurs prior to “NAV...expires” which maps to “before the timer reaches 0”, 
“both STA5 and STA7 contend for resources”/” The contention process is consistent with the current contention process of wifi, which is a CSMA (Carrier Sense Multiple Access) mechanism”/”the STA5 contends for an access wireless channel“ maps to “accessing, by the station, a channel in a contention access manner that is based on CSMA/CA”, where “contend”/”contends for an access “accessing...a channel in a contention access manner”, “contention process...is a CSMA” maps to “is based on CSMA/CA” and where before and after the NAV timer expires, the STA may perform contention/CSMA/CA communication with the AP.

Xing et al. teaches a STA receiving a broadcast wireless frame trigger from an AP, where the broadcast wireless frame trigger is considered as being communicated a plurality of times, where the broadcast wireless frame trigger includes a duration value which is used to update a NAV timer and where the broadcast wireless frame trigger includes resource information so the STA can communicate data to the AP

Xing et al. as described above does not explicitly teach:
a response frame
the response frame
refrain from using a contention access manner that is based on carrier sense multiple access with collision avoidance (CSMA/CA);

However, Kishida et al. further teaches a prohibit capability which includes:
refraining from using a contention access manner that is based on carrier sense multiple access with collision avoidance (CSMA/CA);
(“Although these polling-based control methods achieve good performance and QoS control, we focus on contention based methods such as rd para.)
(“DCF employs carrier sense multiple access with collision avoidance (CSMA/CA).”; Kishida et al.; p.419, left col., 1.Introduction)
(where
“the NAV prohibits any transmission of DCF STAs. In the PCF, DCF STAs cannot transmit any data frame unless this NAV period (contention free period: CFP) ends./”DCF employs...CSMA/CA” maps to “refraining from using a contention access manner that is based on carrier sense multiple access with collision avoidance (CSMA/CA)”, where “prohibits” maps to “refraining”, “DCF”/“CSMA/CA” maps to “CSMA/CA”

Kishida et al. teaches prohibition of DCF/CSMA/CA access during a contention free period.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prohibit capability of Kishida et al. into Xing et al. By modifying the communication 

However, Akiyama et al. further teaches an ACK/Duration/NAV capability which includes:
a response frame
the response frame
(“Now, at the other stations STA2, STA4 and STA5 not involved in the current transmission of the frames, their NAV timers decreasing from the Duration value set in Data5 reach "0" at the timing of the end of transmission of the frame ACK6. However, they are further loaded with the Duration value set in the frame ACK6 to continue to decrement.”; Akiyama et al.; 0071)
(where
“ACK6” maps to “response frame”,
“NAV timers” maps to “timer”
“Duration value” maps to “first value”
“they are further loaded” is considered as referencing “NAV timers”

Akiyama et al. teaches communicating a duration value via an ACK, where the duration value is used to update a NAV timer.



As to claim 43:
Xing et al. as described above does not explicitly teach:
wherein when a channel on which the uplink transmission resource is located is idle, a value of the timer progressively decreases with time; or when the channel is busy, suspending the progressive decreasing of the value of the timer

However, Akiyama et al. further teaches an NAV capability which includes:
wherein when a channel on which the uplink transmission resource is located is idle, a value of the timer progressively decreases with time; or when the channel is busy, suspending the progressive decreasing of the value of the timer
(where
FIGs. 3-8 illustrated “NAV DECREMENTING PERIOD” when a channel is idle and not decrementing the NAV when the channel is busy.



As to claim 47:
Xing et al. as described above does not explicitly teach:
wherein when a channel on which the uplink transmission resource is located is idle, a value of the timer progressively decreases with time; or when the channel is busy, suspending the progressive decreasing of the value of the timer

However, Akiyama et al. further teaches an NAV capability which includes:
wherein when a channel on which the uplink transmission resource is located is idle, a value of the timer progressively decreases with time; or when the channel is busy, suspending the progressive decreasing of the value of the timer
(where
FIGs. 3-8 illustrated “NAV DECREMENTING PERIOD” when a channel is idle and not decrementing the NAV when the channel is busy.

.

Claim(s) 44 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. US 20180279369 in view of Kishida et al., “User-Oriented QoS Control Method Based on CSMA/CA for IEEE802.11 Wireless LAN System”, February 2013, IEICE Trans. Commun., Vol. E96-B, No. 2 and in further view of Akiyama et al. US 20060120339 and Fang et al., “Energy-Efficient Cooperation Communication for Data Transmission in Wireless Sensor Networks”, November 2010, IEEE Transactions on Consumer Electronics, Volume 56, Issue: 4, pp 2185-2192.

As to claim 44:
Xing et al. discloses:
wherein the value of the timer is updated when the channel is busy or the trigger frame is received, and 
(where


Xing et al. as described above does not explicitly teach:
the value of the timer is updated by adding a constant to or . by a current value of the timer.

However, Fang et al. further teaches a NAV capability which includes:
the value of the timer is updated by adding a constant to or . by a current value of the timer.
(“NAVnew = NAVoriginal + (DIFS-SIFS)”, p.2188, right col., Equation 10 and Table I, “SIFS 10us”/”DIFS 50 us”, p.2190, left col.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NAV capability of Fang et al. into Xing et al. By modifying the communication capability of Xing et al. to include the NAV as taught by the communication capability of Kishida et al., the benefits of improved transmission efficiency (Fang et al.; p.2191, right col., I Conclusion ) are achieved.

As to claim 48:
Xing et al. discloses:
wherein the value of the timer is updated when the channel is busy or the trigger frame is received, and 
(where
“The channel is busy and do not send data”/step 711/FIG. 7/”Update the NAV by using the channel duration (Duration) value of the trigger (Trigger) frame”/step 713/FIG. 7

Xing et al. as described above does not explicitly teach:
the value of the timer is updated by adding a constant to or . by a current value of the timer.

However, Fang et al. further teaches a NAV capability which includes:
the value of the timer is updated by adding a constant to or . by a current value of the timer.
(“NAVnew = NAVoriginal + (DIFS-SIFS)”, p.2188, right col., Equation 10 and Table I, “SIFS 10us”/”DIFS 50 us”, p.2190, left col.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the NAV capability of Fang et al. into Xing et al. By modifying the communication capability of Xing et al. to include the NAV as taught by the communication capability of Kishida et al., the benefits of improved transmission efficiency (Fang et al.; p.2191, right col., I Conclusion ) are achieved.

Claim(s) 45 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. US 20180279369 in view of Kishida et al., “User-Oriented QoS Control Method Based on CSMA/CA for IEEE802.11 Wireless LAN System”, February 2013, IEICE Trans. Commun., Vol. E96-B, No. 2 and in further view of Akiyama et al. US 20060120339 and Weili Ren GB 2443862.

As to claim 45:
Xing et al. as described above does not explicitly teach:
receiving a radio frame sent by the access point, wherein the radio frame indicates sending time of the trigger frame, and the radio frame is ..., a beacon frame, or ....

However, Weili Ren further teaches a beacon capability which includes:
receiving a radio frame sent by the access point, wherein the radio frame indicates sending time of the trigger frame, and the radio frame is ..., a beacon frame, or ....
(“Apparatus for sending or receiving data using the Point Coordination Function (PCF) Contention Free mode of operation of a wireless network comprising: a transmitter and receiver for receiving a beacon frame indicating the start of the PCF mode of operation of the network and for sending or receiving data; a processor for determining the value of the Contention Free Period Maximum Duration Field (CFP-MaxDur) indicating the duration of the Contention 
(“The access point sends a real-time start frame (RT-Start) indicating the start of a real-time transmission period (RTP) within the CFP to all stations within the BSS and one or more stations then send or receive data within the RTP”; Weili Ren; Abstract)
(where
“beacon frame” maps to “beacon frame”
“determining the value of the Contention Free Period Maximum Duration Field (CFP-MaxDur) indicating the duration of the Contention Free Period (CFP) mode of operation located in the beacon frame” maps to “the radio frame indicates sending time”, where “CFP-MaxDur”/”duration of...CFP” maps to “sending time”,
“RT-start” maps to “trigger frame”,
“real-time start frame (RT-Start) indicating the start of a real-time transmission period (RTP) within the CFP” indicates the “RT-start is in the “CFP” which is communicated in the “beacon frame”, therefore, the “beacon frame” communicating the “CFP” is considered as communicating the sending time for the “RT-start”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beacon capability of Weili Ren into Xing et al. By modifying the communication capability of Xing et al. to include the beacon as taught by the communication capability of Weili Ren, the benefits of improved real-time service (Weili Ren; p.2, lines 26-31) are achieved.

As to claim 49:
Xing et al. as described above does not explicitly teach:
receiving a radio frame sent by the access point, wherein the radio frame indicates sending time of the trigger frame, and the radio frame is ..., a beacon frame, or ....

However, Weili Ren further teaches a beacon capability which includes:
receiving a radio frame sent by the access point, wherein the radio frame indicates sending time of the trigger frame, and the radio frame is ..., a beacon frame, or ....
(“Apparatus for sending or receiving data using the Point Coordination Function (PCF) Contention Free mode of operation of a wireless network comprising: a transmitter and receiver for receiving a beacon frame indicating the start of the PCF mode of operation of the network and for sending or receiving data; a processor for determining the value of the Contention Free Period 
(“The access point sends a real-time start frame (RT-Start) indicating the start of a real-time transmission period (RTP) within the CFP to all stations within the BSS and one or more stations then send or receive data within the RTP”; Weili Ren; Abstract)
(where
“beacon frame” maps to “beacon frame”
“determining the value of the Contention Free Period Maximum Duration Field (CFP-MaxDur) indicating the duration of the Contention Free Period (CFP) mode of operation located in the beacon frame” maps to “the radio frame indicates sending time”, where “CFP-MaxDur”/”duration of...CFP” maps to “sending time”,
“RT-start” maps to “trigger frame”,
“real-time start frame (RT-Start) indicating the start of a real-time transmission period (RTP) within the CFP” indicates the “RT-start is in the “CFP” which is communicated in the “beacon frame”, therefore, the “beacon frame” 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beacon capability of Weili Ren into Xing et al. By modifying the communication capability of Xing et al. to include the beacon as taught by the communication capability of Weili Ren, the benefits of improved real-time service (Weili Ren; p.2, lines 26-31) are achieved.

Claim(s) 46 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. US 20180279369 in view of Kishida et al., “User-Oriented QoS Control Method Based on CSMA/CA for IEEE802.11 Wireless LAN System”, February 2013, IEICE Trans. Commun., Vol. E96-B, No. 2 and in further view of Akiyama et al. US 20060120339 and Lou et al. US 20160255656.

As to claim 46:
Xing et al. as described above does not explicitly teach:
the information about the uplink transmission resource comprises at least one of the following: ..., packet size information, or...

However, Lou et al. further teaches a size capability which includes:
the information about the uplink transmission resource comprises at least one of the following: ..., packet size information, or...
(“After receiving the ACK frames 1530a, 1530b, the AP 1505 may transmit COBRA schedule frames 1535a, 1535b to STA-1 1510 and STA-2 1515. The COBRA schedule frames 1535a, 1535b may announce the maximum packet size of the upcoming uplink COBRA transmissions, and packet sizes of each STA. The exchange of COBRA polling frames, ACKs, and COBRA schedule frames may be considered the COBRA TXOP initiation phase in the uplink.”; Lou et al.; 0165)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the size capability of Lou et al. into Xing et al. By modifying the communication capability of Xing et al. to include the size as taught by the communication capability of Lou et al., the benefits of improved fairness (Lou et al.; 0158) are achieved.

As to claim 50:
Xing et al. as described above does not explicitly teach:
the information about the uplink transmission resource comprises at least one of the following: ..., packet size information, or...

However, Lou et al. further teaches a size capability which includes:
the information about the uplink transmission resource comprises at least one of the following: ..., packet size information, or...
(“After receiving the ACK frames 1530a, 1530b, the AP 1505 may transmit COBRA schedule frames 1535a, 1535b to STA-1 1510 and STA-2 1515. The COBRA schedule frames 1535a, 1535b may announce the maximum packet size of the upcoming uplink COBRA transmissions, and packet sizes of each STA. The exchange of COBRA polling frames, ACKs, and COBRA schedule frames may be considered the COBRA TXOP initiation phase in the uplink.”; Lou et al.; 0165)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the size capability of Lou et al. into Xing et al. By modifying the communication capability of Xing et al. to include the size as taught by the communication capability of Lou et al., the benefits of improved fairness (Lou et al.; 0158) are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael K Phillips/Examiner, Art Unit 2464